         Case 1:19-cr-00738-PGG Document 73 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                             ORDER
              -against-
                                                         19 Cr. 738 (PGG)
 PIERRE GREENE,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Pierre Greene’s sentencing will take place on August 20, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Greene are due by July 30, 2021.

The Government’s submission is due by August 6, 2021.

              The Probation Department is hereby ORDERED to prepare a presentence

investigation report for Defendant Greene.

 Dated: New York, New York
        April 16, 2021
                                             SO ORDERED.


                                             _________________________________
                                             Paul G. Gardephe
                                             United States District Judge
